197 F.3d 765 (5th Cir. 1999)
REXFORD KIPPS, CAROL KIPPS AND KYLE KIPPS, PLAINTIFFS-APPELLANTS,v.JAMES CAILLIER, RAY AUTHEMENT, NELSON J. SCHEXNAYDER, JR., AND NELSON           STOKLEY, DEFENDANTS-APPELLEES.
No. 98-30978
U.S. Court of Appeals, Fifth Circuit
December 06, 1999

Appeal from the United States District Court for the Western District of Louisiana
Before Wiener, DeMOSS and Parker, Circuit Judges.

Robert M. Parker, Circuit Judge

1
Plaintiffs appeal the district court's orders denying their motion in limine, dismissing the case for failure to           state a claim and granting defendants' motion for summary judgment. We VACATE in part and AFFIRM           in part.

FACTUAL HISTORY AND PROCEEDINGS BELOW

2
Rexford Kipps ("Kipps") was an assistant football coach at the University of Southwestern Louisiana           ("USL") for approximately eleven years. Kipps's son, Kyle Kipps ("Kyle"), was a talented football player           in southern Louisiana. Kyle was actively recruited by several universities in 1996 and 1997.


3
In March of 1996, Nelson Stokley ("Stokley"), USL's head football coach,told Kipps that if Kyle did not           attend USL, then he was to attend a college or university outside of Louisiana. Stokley warned Kipps that           under no circumstances was Kyle to attend a Louisiana university other than USL.


4
On February 2, 1997, Kyle notified Stokley that he had orally committed to attend Louisiana State           University ("LSU") on a football scholarship and that this commitment would soon be reduced to writing.           The next day, Stokley advised Kipps that he was to forbid Kyle to memorialize the oral commitment to           play football for LSU. Kipps responded that he would not (indeed, could not) command his son to refuse           to reduce the verbal commitment to writing.


5
Based on Kyle's decision to attend LSU, Stokley terminated Kipps's employment with USL. In a February           20, 1997, letter, Nelson Schexnayder, Jr. ("Schexnayder"), USL Director of Athletics, advised Kipps,           based on Stokley's recommendation, that Kipps's employment with USL would be terminated effective           June 30, 1997. Ray Authement ("Authement"), President of USL, was provided with a copy of this letter           and subsequently approved Kipps's termination. Additionally, James Caillier ("Caillier"), President of the           Board of Trustees for Louisiana State Colleges and Universities approved Kipps's termination.


6
On July 22, 1997, plaintiffs instituted an action against Stokley, Schexnayder, Authement and Caillier, in           their individual capacities, asserting, inter alia, constitutional claims and Louisiana state law claims. On           August 28, 1997, defendants Stokley, Schexnayder and Authement filed a motion to dismiss pursuant to           Fed. R. Civ. P. 12(b)(6). This motion was amended shortly thereafter to add Caillier.


7
On October 31, 1997, the district court denied defendants' motion to dismiss the claims asserted under 42           U.S.C.  1983 (1994) and granted defendants' motion as to the pendent state law claims under La. Civ.           Code Ann. art. 2315.6 (West 1999) and La. Rev. Stat. Ann.  23:631 (West 1999).


8
Stokley, Schexnayder and Authement next filed a motion for summary judgment pursuant to Fed. R. Civ.           P. 56, asserting, inter alia, that the at-will employment status of Kipps precluded any wrongful termination           action; that the defendants were entitled to qualified immunity; and that Kipps's termination was justified           due to the effect that Kyle's choice of colleges would have on USL's ability to recruit athletes and on           alumni relations. The next day, these defendants also filed a motion for sanctions against plaintiffs' counsel.           On March 27, 1998, Caillier filed a summary judgment motion asserting, inter alia, that he did not           participate in Kipps's termination and that Kipps's at-will employment status precluded a wrongful           termination claim. Plaintiffs moved to oppose the summary judgment motions and the motion for sanctions.           In addition, plaintiffs filed motions in limine to exclude, inter alia, the following: (1) the qualified immunity           defense and (2) the justification defense.


9
The district court denied plaintiffs' motions in limine and granted Stokley, Schexnayder and Authement's           motion for summary judgment on qualified immunity grounds. The district court granted appellee Caillier's           motion for summary judgment on similar grounds and granted defendants' motion for sanctions against           plaintiffs' counsel.


10
Plaintiffs invoke the jurisdiction of this court pursuant to 28 U.S.C.  1291 (1994) and present the           following issues for interlocutory appeal:


11
1. Did the district court commit reversible error in dismissing           plaintiffs' claims based on the theory that "Qualified Immunity" exempted the defendants from liability?


12
2. Did the district court commit reversible error in refusing to grant plaintiffs' Motion to Exclude any           Evidence as to the Defense of Justification?3. Did the district court commit reversible error when it sanctioned plaintiffs' counsel?


13
4. Did the district court commit reversible error in dismissing plaintiffs' pendant state law claims under La.           Civ. Code Ann. art. 2315.6 (West 1999)?

SECTION 1983 CLAIM

14
The district court granted defendants' summary judgment and dismissed plaintiffs' constitutional claims           based on the doctrine of "Qualified Immunity." We review a grant of a summary judgment de novo. See           Steadman v. Texas Rangers, 179 F.3d 360, 366 (5th Cir. 1999). Summary judgment shall be entered in           favor of the moving party if the record, taken as a whole, "show[s] that there is no genuine issue as to any           material fact and that the moving party is entitled to a judgment as a matter of law." Fed. R. Civ. P. 56(c).           A factual dispute is "genuine" where a reasonable jury could return a verdict for the nonmoving party. See           Crowe v. Henry, 115 F.3d 294, 296 (5th Cir. 1997). If the record, taken as a whole, could not lead a           rational trier of fact to find for the non-moving party, then there is no genuine issue for trial. See Matsushita           Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 597 (1986); Scales v. Slates, 181 F.3d 703, 708           (5th Cir. 1999).

Qualified Immunity

15
Public officials acting within the scope of their official duties are shielded from civil liability by the qualified           immunity doctrine. See, e.g., Harlow v. Fitzgerald, 457 U.S. 800, 815-19 (1982); Morris v. Dearborne,           181 F.3d 657, 665 (5th Cir. 1999). Government officials are entitled to qualified immunity "insofar as their           conduct does not violate clearly established statutory or constitutional rights of which a reasonable person           would have known." Harlow, 457 U.S. at 818.1


16
In order to establish that the defendants are not entitled to qualified immunity, plaintiffs must satisfy a           three-part test. See, e.g., Morris, 181 F.3d at 665. First, "[a] court evaluating a claim of qualified immunity           must first determine whether the plaintiff has alleged the deprivation of a constitutional right at all." Wilson v.           Layne, 526 U.S. 603, ___, 119 S. Ct. 1692, 1697 (1999); see also Morris, 181 F.3d at 665. Second, the           court must "determine whether that right was clearly established at the time of the alleged violation."           Wilson, 526 U.S. at ___, 119 S. Ct. at 1697. Finally, the court "must determine whether the record shows           that the violation occurred, or at least gives rise to a genuine issue of material fact as to whether the           defendant actually engaged in the conduct that violated the clearly-established right." Morris, 181 F.3d at           666 (quoting Kerr v. Lyford, 171 F.3d 330, 339 (5th Cir. 1999)).2 If it is determined that the official's           conduct was unconstitutional, then the court must decide whether the conduct was nonetheless "objectively           reasonable." See Eugene, 65 F.3d 1299, 1305 (5th Cir. 1995).


17
Assuming arguendo that defendants violated Kipps's clearly established constitutional liberty interest3 in           familial association,4the resolution of this issue turns on whether the defendants' actions were           "objectively reasonable." Because we find that defendants' actions were objectively reasonable, we affirm           the district court's dismissal of Kipps's 1983 claim on the basis of qualified immunity.


18
Even if defendants violated Kipps's clearly established constitutional right, they are still entitled to qualified           immunity if their actions were objectively reasonable. "Objective reasonableness is a matter of law for the           courts to decide, not a matter for the jury." Williams v. Bramer, 180 F.3d 699, 703 (5th Cir. 1999); see           also Wilson, 526 U.S. at ___, 119 S. Ct. at 1699 ("[W]hether an official protected by qualified immunity           may be held personally liable for an allegedly unlawful official action generally turns on the 'objective legal           reasonableness' of the action.") (quoting Anderson v. Creighton, 483 U.S. 635, 639 (1987)).


19
The record indicates that Kipps was fired because his son chose to play football for a Louisiana school           other than USL. Notwithstanding the defendants' subjective motivation and belief as to the lawfulness of           their conduct,5 we find the defendants' motivation for terminating Kipps was objectively reasonable.           See Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir. 1990) (holding that "even an officer who           subjectively intends to act unreasonably is entitled to immunity if his actions are objectively reasonable")           (citing Malley v. Briggs, 475 U.S. 335, 341 (1986)). Defendants' motivation, according to the record in           this case, was to mitigate the damage that Kyle's attendance at LSU as opposed to USL would have on           alumni relations and recruiting efforts.6


20
The summary judgment record of this appeal contains no facts upon which we could find that defendants'           actions were objectively unreasonable. The district court's ruling that all defendants' are entitled to qualified           immunity is AFFIRMED.

SANCTIONS AGAINST PLAINTIFFS' COUNSEL

21
Plaintiffs assert that the district court erred in sanctioning plaintiffs' counsel ("Simon") for a letter Simon sent           to potential defendants in connection with this case. Although the magistrate Judge concluded that Simon's           behavior did not merit sanctions, she suggested that he write an amendatory letter "to explain . . . any           ambiguities regarding the intent and tone of his original letter." The district court granted the defendants'           motion for sanctions and required Simon to send the amendatory letter. Simon sent the mandated letter, but           nonetheless appeals the district court's decision. Because we hold that the district court abused its           discretion, we VACATE its ruling on this issue.


22
The imposition of sanctions by a district court is reviewed for abuse of discretion. See Chaves v. M/V           Media Star, 47 F.3d 153, 156 (5th Cir. 1995). "A court abuses its discretion when its ruling is based on           an erroneous view of the law or on a clearly erroneous assessment of the evidence." Id. (citing Cooter &           Gell v. Hartmax Corp., 496 U.S. 384, 405 (1990)).


23
Although a district court has inherent power to issue sanctions against attorneys for bad faith conduct in           litigation, see Chambers v. NASCO, Inc., 501 U.S. 32, 43-46 (1991), the threshold for the imposition of           such sanctions is high. See Chaves, 47 F.3d at 156. "In order to impose sanctions against an attorney           under its inherent power, a court must make a specific finding that the attorney acted in 'bad faith.'" Id.


24
The district court abused its discretion in imposing sanctions on Simon. Not only did the district court fail to           make a specific finding as to the bad faith of Simon's actions, but its sanctioning order was issued in the           face of the magistrate's finding that Simon's actions were not "a bad faith attempt to disrupt or delay these           proceedings." Because a specific finding as to the bad faith of Simon's actions was not made, and indeed,           one could not be made from this record, we VACATE the district court's order imposing sanctions on           Simon.


25
"BYSTANDER RECOVERY" CLAIM


26
Plaintiffs assert that the district court committed reversible error in           dismissing their pendent state law claim under article 2315.6 of the Louisiana Civil Code for failure to state           a claim upon which relief can be granted.7 We disagree.


27
A Rule 12(b)(6) order of dismissal for failure to state a claim on which relief can be granted is reviewed de           novo, and "will not be affirmed unless it appears beyond doubt that the plaintiff can prove no set of facts in           support of his claim which would entitle him to relief." Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d           439, 443 (5th Cir. 1999) (quoting Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir. 1995)).


28
Article 2315.6 of the Louisiana Civil Code is a "bystander recovery" statutethat allows certain "persons           who view an event causing injury to another person, or who come upon the scene of an even soon           thereafter, [to] recover damages for mental anguish or emotional distress that they suffer as a result of the           other person's injury." La. Civ. Code Ann. art. 2315.6 (West 1999). We are conscious of the fact that           Louisiana's highest court is the appropriate place to seek the proper interpretation of this statute. See           Sanchez v. Liggett & Myers, Inc., 187 F.3d 486, 492 (5th Cir. 1999) ("If the state through its highest           court has spoken clearly in interpreting its law, it is not within the authority of this Court to reinterpret that           law.") (Parker, J., Dissenting). The Louisiana Supreme Court recently "[spoke] clearly in interpreting" this           statute.


29
In Trahan v. McManus, 728 So. 2d 1273 (La. 1999), rev'g 689 So. 2d 696 (La. Ct. App. 1997), the           parents of a 36-year-old patient, Terry Trahan, who died after he was negligently discharged from the           hospital, brought suit for bystander damages against the doctor who discharged their son. Several hours           after being brought home from the hospital, Terry complained of severe pain and his condition deteriorated.           He died in the presence of his parents approximately seven hours after his discharge from the hospital.


30
The Louisiana Supreme Court held that, assuming the doctor's negligent omission was the "event" that           caused Terry Trahan's injury, it "was not an injury causing-event in which the claimant was           contemporaneously aware that the event caused harm to the direct victim, as required for recovery of           Article 2315.6 damages." Trahan, 728 So. 2d at 1280. In reaching this decision, the Trahan Court           adopted the reasoning set forth in Lejeune v. Rayne Branch Hosp., 556 So. 2d 559 (La. 1990), and made           the following statement: "The requirements of Article 2315.6, when read together, suggest a need for           temporal proximity between the tortious event, the victim's observable harm, and the plaintiff's mental           distress arising from an awareness of the harm caused by the event." 728 So. 2d at 1279.


31
The facts interpreted in plaintiffs' favor show that neither Carol nor Kyle actually viewed or "[came] upon           the scene" of the event-causing injury (Kipps's termination), but were merely "notified" or "informed" of the           event after it occurred.8 They do not fit within the framework of Article 2135.6 or the case law           interpreting it. Therefore, the district court's dismissal of the plaintiffs' "bystander recovery" claim is           AFFIRMED.

CONCLUSION

32
For the foregoing reasons, we VACATE in part and AFFIRM in part the decision of the district court.



Notes:


1
 With the announcement of this wholly objective standard, the Supreme Court rejected the           subjective, good faith element of the qualified immunity defense adopted in Wood v. Strickland, 420 U.S.           308, 321 (1975). Cf. Schultea v. Wood, 47 F.3d 1427, 1431 (5th Cir. 1995) ("The Court's deletion of           the subjective element of good faith rested on the pragmatic judgment that it 'frequently has proved           incompatible with our admonition . . . that insubstantial claims should not proceed to trial.'") (quoting           Harlow, 457 U.S. at 815-16)).


2
 This prong is not at issue since defendants do not challenge the core facts as asserted by plaintiffs.


3
 In addition to the issues we address in this opinion, plaintiffs claim that the district court committed           an additional error when it converted plaintiffs' claimed liberty interest into a property interest. Because we           assume the existence of such interest, it is not necessary for us to reach this question.


4
 Whether a constitutional liberty interest is implicated by the facts of this case is highly questionable.


5
 Defendants appear to argue on brief that because Kipps was an at-will employee, it was reasonable           to fire him for any reason whatsoever. Kipps's status as an at-will employee is irrelevant to our analysis of           this issue. It is well established in this Circuit that public authorities may not discharge an at-will employee           for exercise of his constitutionally protected rights. Although public school authorities may discharge an           employee unprotected by a reasonable expectation of continued employment for any job-related reason or           for no reason at all, it is well established that they may not do so for a reason which infringes           "constitutionally protected rights." Brantley, 718 F.2d at 1358 (quoting Perry v. Sindermann, 408 U.S.           593, 597 (1972)). Defendants' counsel conceded this point at oral argument. Furthermore, the policy of           the Board of Trustees allowing for the firing of an at-will employee, as interpreted by defendants, is also           irrelevant to our analysis of this issue. "Such a policy, of course, could not make reasonable a belief that           was contrary to a decided body of case law." Wilson, 526 U.S. at ___, 119 S. Ct. at 1701. See also Babb,           33 F.3d at 478 n.8 (holding that city policy regarding arrest procedure is irrelevant to qualified immunity           analysis).


6
 Similar considerations are part of the balancing test inherent in defendants' alternative defense of           justification. Because we affirm the district court's dismissal of plaintiffs' claims based on qualified immunity,           we do not speak to its ruling on justification except to comment on a key element of the defense: the           proffered expert opinion of Spike Dykes. Under this Circuit's pre-Kumho Tire interpretation of Daubert v.           Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the testimony of Mr. Dykes would have been           inadmissible because it is speculative and not amenable to scientific verification. See Moore v. Ashland           Chemical, Inc., 151 F.3d 269 (5th Cir. 1998) (en banc). If anyone is an expert in recruiting football talent           and alumni relations, Spike Dykes is such a person. The test of admissibility in Rule 702 is a flexible one           that must be tailored to the facts of each case. See Kumho Tire v. Carmichael, 526 U.S. 137, ___, 119 S. Ct.           1167, 1175 (1999) ("Daubert makes clear that the factors it mentions do not constitute a 'definitive           checklist or test.'") (quoting Daubert, 509 U.S. at 593 ("Many factors will bear on the inquiry, and we do           not presume to set out a definitive checklist.")).


7
 Appellee Caillier asserts that we lack appellate jurisdiction over this claim because plaintiffs' appeal           of this ruling was untimely. See Fed. R. App. P. 4(a)(1)(A). We disagree. Plaintiffs' notice of appeal was           filed well within the required thirty days of the district court's August 18, 1998 order. That notice of appeal           covers the district court's August 18, 1998 rulings, the district court's August 28, 1998 rulings and "all           subsidiary rulings occurring during the pendency of this action." Because the district court's October 31,           1997, 12(b)(6) ruling is not subject to Rule 54(b), it falls within the purview of "subsidiary rulings occurring           during the pendency of this action." Therefore, our jurisdiction is proper.


8
 We do not comment on the second prong of Article 2315.6: whether the harm suffered by Kipps           was traumatic enough "that one can reasonably expect a person in the claimant's position to suffer serious           mental anguish or emotional distress from the experience." La. Civ. Code Ann. art. 2315.6(B) (West           1999). Cf. Irvin v. Foti, No. 99-1526, 1999 WL 504916, at *5 (E.D. La. July 13, 1999) ("[W]itnessing           the arrest of a child, while traumatic is simply not the kind of injury contemplated by Art. 2315.6.").



33
DeMOSS, Circuit Judge, specially Concurring:


34
I concur in the result reached by the majority opinion as to all issues.


35
I write separately to express my view that our decision affirming the district court's grant of qualified           immunity should be based upon the ground that the Kippses failed to state a cause of action for the           violation of a clearly established constitutional right, rather than upon the ground that Schexnayder's           decision to fire Kipps merely because Kipps' son decided upon another university was objectively           reasonable as a matter of law. Whatever the factual or legal parameters of the amorphous "constitutional           liberty interest in familial association" that the majority opinion assumes into existence, I find nosupport in           the case law for the proposition that such a right was clearly established when Kipps was fired or even that           such a right is clearly established today. In sum, I agree that the defendants are entitled to qualified           immunity as a matter of law, but I would affirm on the much stronger ground that the Kippses failed to state           a claim for violation of a clearly established constitutional right.


36
I write also to express my dismay that the majority has used this opportunity to "comment on a key           element" of the defendants' alternative justification defense, notwithstanding the majority's disclaimer that           such comments are unnecessary to this Court's Disposition and "do not speak" to the district court's actual           ruling on the justification defense. Given the majority's concession that it need not, and indeed does not,           reach the issue, see Majority Opinion at 9 n.6, I would avoid "commenting" on the law or the facts           governing that defense by deleting footnote 6 in the majority opinion. The majority has taken a contrary           approach, choosing to interject its own and rather simplistic view of the complex issues raised by the need           to harmonize the Supreme Court's Dispositions in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.           579, 113 S. Ct. 2786 (1993), and Kumho Tire v. Carmichael, 526 U.S. 137 , 119 S. Ct. 1167,         1175, L.Ed.2d 238 (1999). That such an approach is inappropriate is perhaps best illustrated by the majority's decision to           elevate Coach Dykes (as a matter of law and presumably for all future cases) to the status of an expert           based upon some perceived change in the law arising from Kumho. Kumho was not decided until after           briefing was complete in this case, and there is no adversarial briefing on the import of Kumho. Moreover,           the Court's determination that the defendants are entitled to qualified immunity makes any "comments" on           the effect of Kumho immaterial to the Court's decision. In sum, footnote 6 is nothing but gratuitous dicta           which has no place in and forms no part of our decision in this case.